DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (WO 2021015760 A1).
Consider claim 1, Chen discloses a fan circuit test system, comprising: 
a controller configured to output a first pulse width modulation signal and perform a test according to the first pulse width modulation signal and a first fan speed signal, and comprising: a pulse width modulation signal terminal configured to output the first pulse width modulation signal; and a fan speed signal terminal configured to receive the first fan speed signal (read as the controller 405 configured to output PWM tests signals and perform a test/determination on whether if the fan is PWM-controlled, voltage controlled, or is faulty according to the PWM tests signals and received fan speed from fan connector 404, comprising a PWM test signal output terminal (see figure 4) for outputting PWMN test signals, a fan speed terminal for receiving fan speed from fan connector 404, figure 4, par [0029]-[0037]);
a fan connector configured to output a second pulse width modulation signal corresponding to the first pulse width modulation signal and output the first fan speed signal corresponding to a second fan speed signal, and comprising: a first input terminal coupled to the pulse width modulation signal terminal of the controller and configured to receive the first pulse width modulation signal; a first output terminal configured to output the second pulse width modulation signal; a second input terminal configured to receive the second fan speed signal; and a second output terminal coupled to the fan speed signal terminal of the controller and configured to output the first fan speed signal (read as fan connector 405 for outputting PWM control corresponding to PWM test signals, and outputs a fan speed to controller 406 corresponding to a fan speed from cooling fan 402, comprising a first input terminal for receiving PWM test signals from controller 406, a first output terminal for outputting PWM 
a feedback device configured to generate the second fan speed signal corresponding to the second pulse width modulation signal, and comprising: a first terminal coupled to the first output terminal of the fan connector and configured to receive the second pulse width modulation signal; and a second terminal coupled to the second input terminal of the fan connector and configured to output the second fan speed signal (read as the cooling fan 402 for generating the fan speed corresponding to the PWM control signal from fan connector 404, comprising: a first terminal coupled to the first output terminal of fan connector 405 for receiving the PWM control signal, and a second terminal coupled to the second input terminal of fan connector 404 for outputting the fan speed, figure 4, par [0029]-[0037]).
Consider claim 2, as applied to claim 1 above, Chen discloses wherein the second pulse width modulation signal is identical to the second fan speed signal (read as the first and second fan speed signals are equal, par [0014], [0019] and [0021]).
Consider claim 3, as applied to claim 1 above, Chen discloses wherein the first pulse width modulation signal is identical to the second pulse width modulation signal (read as the fan connector 404 for passing the PWM test signals from controller 406 as PWM control signals to cooling fan 402 when the components are not faulty and therefore the PWM signals are equal, figure 4, par [0029]-[0037]), and the first fan speed signal is identical to the second fan speed signal (read as the first and second fan speed signals are equal, par [0014], [0019] and [0021]).
Consider claim 4, as applied to claim 1 above, Chen discloses wherein the second pulse width modulation signal is identical to the second fan speed signal (read as the cooling fans is 
Consider claim 5, as applied to claim 1 above, Chen discloses a power supply comprising a first terminal configured to provide power and a second terminal coupled to a ground; wherein the fan connector further comprises a power terminal coupled to the first terminal of the power supply and a ground terminal coupled to the second terminal of the power supply (read as the fan connector 404 is to receive fan speed signals from the cooling fan 402, transmit power to the cooling fan 402, and transmit pulse-width modulation (PWM) control signals to the cooling fan 402; thus, the fan connector may be a four-pin connector including pins for ground, power, fan speed detection, and PWM control, par [0032]).
Consider claim 6, as applied to claim 1 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined duty cycle, and the controller checks whether the first fan speed signal has the predetermined duty cycle (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are sufficiently distinct such that the cooling fan may be expected to operate at different fan speeds (i.e. how frequent it spins per second, which is would be read as frequency) when receiving, the first PWM test signal versus when receiving the second PWM test signal; for example, the first PWM test signal may be at 50% duty, and the second PWM test signal may be at 25% duty, par [0001] and [0011]).
Consider claim 7, as applied to claim 1 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined frequency, and the controller checks whether the first fan speed signal has the predetermined frequency (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are sufficiently distinct such that the cooling fan may be expected to operate at different fan speeds (i.e. how frequent it spins per second, which is would be read as frequency) when receiving, the first PWM test signal versus when receiving the second PWM test signal; for example, the first PWM test signal may be at 50% duty, and the second PWM test signal may be at 25% duty, par [0001] and [0011]).
Consider claim 8, as applied to claim 1 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined frequency and a predetermined duty cycle, and the controller checks whether the first fan speed signal has the predetermined frequency and the duty cycle (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are sufficiently distinct such that the cooling fan may be expected to operate at different fan speeds (i.e. how frequent it spins per second, which is would be read as frequency) when receiving, the first PWM test signal versus when receiving the second PWM test signal; for example, the first PWM test signal may be at 50% duty, and the second PWM test signal may be at 25% duty, par [0001] and [0011]).
Consider claim 9, as applied to claim 1 above, Chen discloses wherein the feedback device comprises a jumper or a customized connector (read as the cooling fan is a customized connector as it couples to the fan connector, figure 4, par [0029]-[0037]).
Consider claim 10, Chen discloses a test method used for a fan circuit test system, the fan circuit test system comprising a controller, a fan connector coupled to the controller, and a feedback device coupled to the fan connector, the test method comprising: the controller outputting a first pulse width modulation signal to the fan connector; the fan connector outputting a second pulse width modulation signal corresponding to the first pulse width modulation signal to the feedback device; the feedback device outputting a second fan speed signal corresponding to the second pulse width modulation signal to the fan connector; the fan 
Consider claim 11, as applied to claim 10 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined duty cycle, and the controller checks whether the first fan speed signal has the predetermined duty cycle (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are 
Consider claim 12, as applied to claim 10 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined frequency, and the controller checks whether the first fan speed signal has the predetermined frequency (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are sufficiently distinct such that the cooling fan may be expected to operate at different fan speeds (i.e. how frequent it spins per second, which is would be read as frequency) when receiving, the first PWM test signal versus when receiving the second PWM test signal; for example, the first PWM test signal may be at 50% duty, and the second PWM test signal may be at 25% duty, par [0001] and [0011]).
Consider claim 13, as applied to claim 10 above, Chen discloses wherein the controller sets the first pulse width modulation signal so that the first pulse width modulation signal has a predetermined frequency and a predetermined duty cycle, and the controller check whether the first fan speed signal has the predetermined frequency and the predetermined duty cycle (read as a PWM-controlled fan would be controlled to operate at different fan speeds based on the PWM duty transmitted to the fan; and a PWM duty may be in units of a percentage from 0 to 100 percent; the first and second PWM test signals are sufficiently distinct such that the cooling fan may be expected to operate at different fan speeds (i.e. how frequent it spins per second, which is would be read as frequency) when receiving, the first PWM test signal versus when receiving the second PWM test signal; for example, the first PWM test signal may be at 50% duty, and the second PWM test signal may be at 25% duty, par [0001] and [0011]).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645